Citation Nr: 1646398	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the reduction in the rating for headaches, status post head injury was proper, to include whether a rating in excess of 10 percent from May 1, 2012 is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1976 and from December 2003 to April 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for headaches, status post head injury, rated 10 percent effective from June 2009.  A June 2015 rating decision assigned a 30 percent rating also effective from June 2009, and reduced the rating to 10 percent effective May 2012.  In October 2016, a hearing was held before the undersigned in Washington D.C.; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In addition, the appellant has requested reprocessing of this appeal under VA's special TBI review.  Accordingly, the Board is remanding this matter in order to schedule the appellant for a new examination.  See 38 U.S.C.A. § 7107(f)(2) (2015).  

VA outpatient treatment records show that in September 2013 it was noted that the Veteran was treated at an emergency room for headaches two years earlier.  The diagnosis at that time was headaches secondary to hypertension.  He was started on medication for hypertension.  He stated that at the present time, he gets headaches "very seldomly and they were very mild, more of a hunger headache."  

During the October 2016 hearing, the Veteran testified that while his headaches had improved since he began taking medication for hypertension, he still has severe headaches at least two to three times a week.  He stated that the headaches have curtailed his activities and there are times he has to sit in a recliner in a quiet room for 30 to 60 minutes.  He denies that there has been any improvement in his headaches.  

The October 2009 VA examination was by a nurse practitioner, and it is not clear that the September 2011 was by an appropriate physician.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his headaches since 2013.  He should submit authorizations for VA to secure records of any such private evaluations and treatment.

2.  The AOJ should arrange for a TBI protocol examination of the Veteran (under the now current protocol) by an appropriate physician (e.g. a physiatrist, psychiatrist, neurologist or neurosurgeon) to determine the current nature and severity of his headaches.  The Veteran's VA record must reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.  All pertinent findings should be described in detail. 

The examiner must have available a copy of the criteria for rating residuals of TBI (38 C.F.R. § 4.124a, Diagnostic Code 8045), and the findings noted must be sufficient to rate the disability under all pertinent criteria therein (note the presence or absence and severity and frequency and duration of each of the 10 disabling facets of TBI). 

The examiner must indicate whether (besides headaches) the Veteran has cognitive impairment (other than memory loss) due to the TBI (to specifically include limited intellectual endowment), and if so its nature and severity, and whether he has neuro-behavioral manifestations of TBI (e.g. personality/behavioral changes, nervousness, and/or intermittent explosive episodes).  The examiner should comment on the nature and extent of occupational and daily activity functioning impairment that results from the Veteran's headaches (and any other TBI residuals found).

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

